DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-9, 11-18, and 20 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 6/04/2019, and 10/03/2019 and have reviewed by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baillie et al. (US #5,361,725) in view of Bauer (PGPub #2011/0067639).
Regarding claim 1, Baillie teaches a catch drawer litter box, comprising: a container (10) including an upper end (20), a lower end (30), a front end (Combination of 16, and 34, this creates a front end portion of the container), and a rear end (18); a cavity within the container (A, B, and C), (36 as seen in figure 1) between a recovery region (A, and B) and a litter region (C); an opening (26) on the front end of the container (26 as seen in figure 1), wherein the opening leads to the recovery region of the cavity (26 and A as seen in figure 1); a transfer opening (42) within the container connecting between the recovery region and the litter region (36, B, and C as seen in figure 1); and a debris container (50) removably connected to the container within the recovery region of the cavity (50, A, and B as seen in figure 1, and Column 4, lines 11-14).  But Baillie does not teach a flange within the recovery region of the cavity for removably securing the debris container within the recovery region of the cavity.
However, Bauer does teach a flange (Shown below in figure 3) within the recovery region of the cavity for removably securing the debris container within the recovery region of the cavity (The flange shown in figure 3 helps to prevent the debris container from descending farther into the litterbox and allows the portion to be easily removed).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a flange that helps to secure the debris container within the litterbox because Baillie and Bauer are both litterboxes for cats.  The motivation for having a flange that helps to secure the debris container within the litterbox is that it helps to prevent the debris container from unexpectedly moving while located in the recovery region.

    PNG
    media_image1.png
    687
    636
    media_image1.png
    Greyscale

Regarding claim 2, Baillie as modified by Bauer teaches the catch drawer litter box of claim 1, wherein the debris container comprises a grate (32, and 50 as seen in figure 1, and Column 3, line 67 – Column 4, line 5)
Regarding claim 3, Baillie as modified by Bauer teaches the catch drawer litter box of claim 1, comprising a cover removably connected to the upper end of the container (20 as seen in figure 1, and Column 4, lines 11-13).
Regarding claim 4, Baillie as modified by Bauer teaches the catch drawer litter box of claim 1, wherein the opening on the front end of the container is oriented perpendicularly with respect to the transfer opening (Shown below in figure 1).

    PNG
    media_image2.png
    609
    577
    media_image2.png
    Greyscale

Regarding claim 5, Baillie as modified by Bauer teaches the catch drawer litter box of claim 1, comprising a divider (36) in the cavity between the recovery region and the litter region (36, B, and C as seen in figure 1).
Regarding claim 8, Baillie as modified by Bauer teaches the catch drawer litter box of claim 1, comprising a volume of litter stored within the litter region of the cavity of the container (Column 3, line 63 - Column 4, line 11).
Regarding claim 9, Baillie as modified by Bauer teaches the catch drawer litter box of claim 1, comprising a first window on the front end of the container (22 and 16 as seen in figure 1) and a second window on the rear end of the container (24 and 18 as seen in figure 1).
Claims 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baillie et al. (US #5,361,725) as modified by Bauer (PGPub #2011/0067639) as applied to claim 5 above, and further in view of Thompson (PGPub #2003/0075115).
Regarding claim 6, Baillie as modified by Bauer teaches the catch drawer litter box of claim 5, but does not teach that the divider comprises a first portion and a second portion, wherein the first portion is comprised of less height than the second portion.  However, Thompson does teach that the divider comprises a first portion (Shown below in figure 4) and a second portion (Shown below in figure 4), wherein the first portion is comprised of less height than the second portion (Shown below in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a first portion of the divider be shorter than a second portion because Baillie and Thompson are both litterboxes for cats.  The motivation for having a first portion of the divider be shorter than a second portion is that it allows the first portion to create an opening which allows the cat to travel through the opening.

    PNG
    media_image3.png
    763
    580
    media_image3.png
    Greyscale

Regarding claim 7, Baillie as modified by Bauer, and Thompson teaches the catch drawer litter box of claim 6, but Baillie does not teach that the transfer opening is defined by the first portion of the (Shown above in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the transfer opening be created by the first portion because Baillie and Thompson are both litterboxes for cats.  The motivation for having the transfer opening be created by the first portion is that it controls where the cat can access to litterbox and helps to ensure that the cat will walk over the debris container as it leaves the litter box.
Claims 11, 12, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baillie et al. (US #5,361,725) in view of Gland et al. (US #4,085,705).
Regarding claim 11, Baillie teaches a catch drawer litter box, comprising: a container (10) including an upper end (20), a lower end (30), a front end (Combination of 16, and 34, this creates a front end portion of the container), and a rear end (18); a cavity within the container (A, B, and C); a divider (36) within the cavity (36 as seen in figure 1) for dividing the cavity of the container between a recovery region and a litter region (36, B, and C as seen in figure 1);  - 30 -an opening (26) on the front end of the container (26 as seen in figure 1), wherein the opening leads to the recovery region of the cavity (26 and A as seen in figure 1); a transfer opening (42) within the container connecting between the recovery region and the litter region (36, B, and C as seen in figure 1); and a debris container (50) removably connected to the container within the recovery region of the cavity (50, A, and B as seen in figure 1, and Column 4, lines 11-14).  Additionally, Baillie teaches that the debris container is a container (50 as seen in figure 1) that is located in the recovery region of the cavity (50, A, and B as seen in figure 1, and Column 4, lines 11-14).  But, Baillie does not teach a flange within the cavity for removably securing the container within the cavity, wherein the flange is adapted to guide the container as the container is inserted into or removed from the cavity.
However, Gland does teach a flange (32) within the cavity (32 as seen in figure 1) for removably securing the container (29) within the cavity (29, and 32 as seen in figures 1, and 2, as can be seen in figure 1 most of the containers are removed from the system, while in figure 2 all of the containers are secured in place by the flanges), wherein the flange is adapted to guide the container as the container is inserted into or removed from the cavity (29, and 32 as seen in figures 1, and 3, and Column 2, lines 16-18, as can be seen in figure 1, the container is in an open position and in figure 3 it is in a closed position within the cavity).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a flange within the cavity to secure the container and help guide the container into the cavity because Baillie and Gland are both system used to help meet the biological needs of animals.  The motivation for having a flange within the cavity to secure the container and help guide the container into the cavity is that it helps to control and secure the container when it is located within the cavity so that it does not unexpectedly move while also helping to provide a smooth transition for the container between the cavity and the exterior.
Regarding claim 12, Baillie as modified by Gland teaches the catch drawer litter box of claim 11, wherein the debris container comprises a grate on an upper end of the debris container (32, and 50 as seen in figure 1, and Column 3, line 67 – Column 4, line 5).
Regarding claim 14, Baillie as modified by Gland teaches the catch drawer litter box of claim 11, wherein the opening on the front end of the container is oriented at a right angle with respect to the transfer opening (Shown above in figure 1).
Regarding claim 15, Baillie as modified by Gland teaches the catch drawer litter box of claim 11, wherein the divider comprises a first portion (Shown below in figure 4b) and a second portion (Shown below in figure 4b), wherein the first portion is connected to the front end of the container and wherein the second portion is connected to the rear end of the container (36, 16, and 18 as seen in figure 1, as can be seen in figure 1 the first portion of the divider is connected to both the front and rear end through sidewall 12, and the second portion is connected to both the front and rear wall through sidewall 14).

    PNG
    media_image4.png
    230
    645
    media_image4.png
    Greyscale

Regarding claim 18, Baillie as modified by Gland teaches the catch drawer litter box of claim 11, comprising a volume of litter stored within the litter region of the cavity of the container (Column 3, line 63 - Column 4, line 11).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baillie et al. (US #5,361,725) as modified by Gland et al. (US #4,085,705) as applied to claim 12 above, and further in view of Schwartz (US #6,237,534).
Regarding claim 13, Baillie as modified by Gland teaches the catch drawer litter box of claim 12, but does not teach that the debris container is adapted to be slid into and out of the cavity through the opening on the front end of the container.  However, Schwartz does teach that the debris container is adapted to be slid into and out of the cavity through the opening on the front end of the container (15, and 30 as seen in figure 1, and Column 6, lines 37-41).
Claims 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baillie et al. (US #5,361,725) as modified by Gland et al. (US #4,085,705) as applied to claim 15 above, and further in view of Thompson (PGPub #2003/0075115).
Regarding claim 16, Baillie as modified by Gland teaches the catch drawer litter box of claim 15, but Baillie does not teach that the second portion is comprised of less height than the first portion.  However, Thompson does teach that the second portion is comprised of less height than the first portion (Shown below in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the second portion be lower than the first portion because Baillie and Thompson are both litterboxes for cats.  The motivation for having the second portion be lower than the first portion is that it allows the second portion to create an opening which allows the cat to travel through the opening.

    PNG
    media_image5.png
    763
    580
    media_image5.png
    Greyscale

Regarding claim 17, Baillie as modified by Gland, and Thompson teaches the catch drawer litter box of claim 16, wherein the transfer opening is defined by the second portion of the divider (42 as seen in figure 4b of Baillie).  Additionally, Thompson also teaches that the transfer opening is defined by the second portion of the divider (Shown above in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the transfer opening be created .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baillie et al. (US #5,361,725) in view of Thompson (PGPub #2003/0075115), Tanner et al. (US #6,945,193), and Gland et al. (US #4,085,705).
Regarding claim 20, Baillie teaches a catch drawer litter box, comprising: a container (10)  including an upper end (20), a lower end (30), a front end (Combination of 16, and 34, this creates a front end portion of the container), and a rear end (18); a cover (20) removably connected to the upper end of the container (20 as seen in figure 1, and Column 4, lines 11-13); a cavity within the container (A, B, and C); a divider (36) within the cavity for dividing the cavity of the container between a recovery region and a litter region (36, B, and C as seen in figure 1); an opening (26) on the front end of the container (26 as seen in figure 1), wherein the opening leads to the recovery region of the cavity (26 and A as seen in figure 1); a transfer opening (42) within the container connecting between the recovery region and the litter region (36, B, and C as seen in figure 1), wherein the transfer opening is oriented at a right angle with respect to the opening on the front end of the container (Shown above in figure 1); and  - 32 -a debris container (50) removably connected to the container within the recovery region of the cavity (50, A, and B as seen in figure 1, and Column 4, lines 11-14), wherein an upper end of the debris container comprises a grate (32, and 50 as seen in figure 1, and Column 3, line 67 – Column 4, line 5).  Additionally, Baillie teaches that the debris container is a container (50 as seen in figure 1) that is located in the recovery region of the cavity (50, A, and B as seen in figure 1, and Column 4, lines 11-14).  But, Baillie does not teach that the cover comprises a vent, wherein the divider comprises a first portion having a first height and a second portion having a second height, wherein the first height is greater than the second height, wherein the transfer opening is defined by the second portion of the 
However, Thompson does teach that the divider comprises a first portion having a first height (Shown below in figure 4) and a second portion having a second height (Shown below in figure 4), wherein the first height is greater than the second height (Shown below in figure 4), wherein the transfer opening is defined by the second portion of the divider (Shown below in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the divider have a first and second portion, where the transfer opening is created by the second portion which is shorter than the first portion because Baillie and Thompson are both litterboxes for cats.  The motivation for having the divider have a first and second portion, where the transfer opening is created by the second portion which is shorter than the first portion is that it controls where the cat can access to litterbox and helps to ensure that the cat will walk over the debris container as it leaves the litter box.  But, Thompson does not teach that the cover comprises a vent, and wherein the container is adapted to be slid into and out of the cavity through the opening on the front end of the container; and a flange within the cavity for removably securing the container within the cavity, wherein the flange is adapted to guide the container as the container is slid into or out of the cavity.  
However, Tanner does teach that the cover comprises a vent (46 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the cover include a vent because Baillie and Tanner are both litterboxes for cats.  The motivation for having the cover include a vent is that it helps to prevent foul smells from building up in the litterbox.  But Tanner does not teach that the container is adapted to be slid into and out of the cavity through the opening on the front end of the container; and a flange within the cavity for removably 
However, Gland does teach that the container is adapted to be slid into and out of the cavity (29 as seen in figures 1, and 3) through the opening on the front end of the container (11, and 29 as seen in figure 1); and a flange (32) within the cavity (32 as seen in figure 1) for removably securing the container (29) within the cavity (29, and 32 as seen in figures 1, and 2, as can be seen in figure 1 most of the containers are removed from the system, while in figure 2 all of the containers are secured in place by the flanges), wherein the flange is adapted to guide the container as the container is slid into or out of the cavity (29, and 32 as seen in figures 1, and 3, and Column 2, lines 16-18, as can be seen in figure 1, the container is in an open position and in figure 3 it is in a closed position within the cavity).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the container slide in and out of the cavity with a flange within the cavity to secure the container and help guide the container into the cavity because Baillie and Gland are both system used to help meet the biological needs of animals.  The motivation for having the container slide in and out of the cavity with a flange within the cavity to secure the container and help guide the container into the cavity is that it allows easy access o the contents of the container and helps to control and secure the container when it is located within the cavity so that it does not unexpectedly move while also helping to provide a smooth transition for the container between the cavity and the exterior.

    PNG
    media_image5.png
    763
    580
    media_image5.png
    Greyscale

Response to Arguments
Regarding applicant’s argument that Bauer does not teach the limitations that have been moved from claim 10 into claim 1, the examiner disagrees.  The lip on the wall in figure 3 of Bauer identified by the examiner as the flange meets all of the limitations of the flange in claim 1, the flange of Bauer is capable of supporting the debris container taught by Baillie while also securing the container by 
Applicant’s remaining arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642